 Case 5:20-cv-05078-PKH Document 17              Filed 08/12/20 Page 1 of 1 PageID #: 45



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

MICHAEL TODD BAILEY                                                                PLAINTIFF

v.                                  Case No. 5:20-cv-05078

SHERIFF TIM HELDER, et al.                                                     DEFENDANTS

                                           ORDER

       The Court has received a report and recommendation (Doc. 14) from United States

Magistrate Judge Mark E. Ford. Plaintiff has filed objections (Docs. 15, 16). The Magistrate

recommends that the Court grant Defendants’ motion (Doc. 9) to dismiss Separate Defendant

Sheriff Tim Helder. The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. § 636(b)(1)(C). Plaintiff’s objections

offer neither law nor fact requiring departure from the Magistrate’s findings, which otherwise

contain no clear error. The report and recommendation is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendants’ motion to dismiss (Doc. 9) is

GRANTED and all claims against Sheriff Tim Helder are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 12th day of August, 2020.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
